Citation Nr: 0928467	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a non-service-connected burial allowance.

2.  Entitlement to a non-service-connected plot or interment 
allowance.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel







INTRODUCTION

The Veteran had active service from July 1975 to April 1982.  
He died in May 2007.  The Appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).   


FINDINGS OF FACT

1.  The Veteran died of a non-service-connected disability in 
May 2007.

2.  At the time of his death the Veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The Veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the Veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.




	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for entitlement to burial benefits have not 
been met. 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1600. 3.1605 (2008).

2.  The criteria for entitlement to a plot or interment 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1600. 3.1601 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In the present 
case, however, the Board finds that the facts are not in 
dispute and resolution of the issue on appeal is based on the 
operation of law.  Therefore, the VCAA is not applicable.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter. See also VAOGCPREC 5-2004, Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001), and Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (stating that the VCAA is not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim").

The Veteran died of a non-service-connected disability in May 
2007.  The Appellant has reported that his death occurred at 
home.  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600.  If a 
Veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid. 38 C.F.R. 
§ 3.1600(a).  In the present case, it is not contended, nor 
does the evidence otherwise show, that the Veteran's death is 
service-connected.

If a Veteran's death is not service-connected, payment may be 
made toward the Veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial, subject to the following conditions: (1) at the time 
of death the Veteran was in receipt of pension or 
compensation (in receipt of military retired pay in lieu of 
VA compensation); or (2) the Veteran had an original or 
reopened claim pending for either pension or compensation at 
the time of death, and there was on the date of death 
sufficient evidence in the claims file to have supported an 
award. 38 C.F.R. § 3.1600(b)(1), (2); see also 38 U.S.C.A. § 
2302(a).  

Burial benefits are also payable to a claimant if: (1) The 
deceased was a Veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased Veteran, and (3) 
there are no available sufficient resources in the Veteran's 
estate to cover burial and funeral expenses. 38 C.F.R. § 
3.1600(b)(3).

In addition, burial benefits are payable if the Veteran died 
of a non-service-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admission to a VA facility for hospital, nursing home 
or domiciliary care. 38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 
3.1600(c).  Even if the Veteran was not hospitalized in such 
a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care. 38 C.F.R. § 3.1605.  The term "VA 
facility" means (a) facilities over which the Secretary has 
direct jurisdiction; (b) Government facilities for which the 
Secretary contracts; and (c) public or private facilities at 
which the Secretary provides recreational activities for 
patients. 38 U.S.C.A. § 1701(3).

In the instant case, the Veteran was not in receipt of either 
VA compensation or pension at the time of his death, nor does 
a review of his claims file indicate that a claim for either 
benefit had been pending on that date, or that he was 
receiving military retired pay in lieu of compensation or 
pension when he died.  As such, entitlement to burial 
benefits under 38 C.F.R. § 3.1600(b)(1) and (2) is not 
warranted.  

Further, the Veteran did not have wartime service, and he was 
not discharged or released from active military service for a 
disability incurred or aggravated in the line of duty.  
Moreover, his surviving spouse is the Appellant in this case; 
thus, he has next of kin.  According, entitlement to burial 
benefits under 38 C.F.R. § 3.1600(b)(3) is not warranted.

In addition, the death certificate shows that the "facility 
name" where the Veteran died was simply reported as a street 
address.  The Appellant has stated that he died at home.  
Further, the evidence does not show that the Veteran died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care. 38 C.F.R. § 3.1605.  As such, entitlement 
to burial benefits under 38 C.F.R. § 3.1600(c) and 3.1605 is 
not warranted.

A plot or interment allowance is payable by VA to an 
individual who incurred such expenses if certain requirements 
are met. 38 C.F.R. § 3.1600(f).  For claims filed on or after 
December 16, 2003, a plot or interment allowance if payable 
if (i) The deceased Veteran is eligible for burial in a 
national cemetery; and (ii) The Veteran was not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the United States; and (iii) applicable provisions of 3.1600 
and 3.1601 are met.    

The Board notes that 38 C.F.R. § 3.1600(f) was amended in 
August 2006. See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  
The Appellant was not provided notice of the amended 
regulation, nor issued a supplemental statement of the case 
that reflected readjudication of the issue on appeal pursuant 
to the amendment. However, the Board finds no adverse impact 
nor prejudice to the Appellant in proceeding with the 
issuance of a final decision as the outcome is a matter of 
law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In May 2007, the Appellant filed a VA Form 21-530, 
Application for Burial Benefits for her husband, a peacetime 
Veteran, who died in May 2007.  Under Part II - Claim for 
Burial Benefits and/or Interment Allowance if Paid by the 
Claimant, the Appellant indicated that the Veteran's burial 
had not been without charge in a state owned cemetery used 
solely for persons eligible for burial in a national 
cemetery.  She also reported that he had not been buried in a 
National Cemetery or a Cemetery owned by the Federal 
government.  

As noted above, the third requirement for payment of a plot 
or interment allowance is that the applicable provisions of 
38 C.F.R. § 3.1600 and 3.1601 are met.  Significantly, 
however, as discussed above in connection with the analysis 
of burial benefits claim, the requirements of 38 C.F.R. 
§ 3.1600 are not met.  Therefore, the claim for a plot or 
interment allowance which was filed after December 16, 2003, 
fails as a matter of law.  In view of the foregoing, the 
Board finds that the Appellant is not entitled to a plot or 
interment allowance. See 38 C.F.R. § 3.1600(f).

In conclusion, the Board notes that the law sets out specific 
criteria that must be satisfied before VA burial benefits can 
be awarded.  The law, in this case, is dispositive. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  Regrettably, the Appellant's 
claim for burial benefits, to include a plot or interment 
allowance cannot be granted.



ORDER

1.  Entitlement to a plot or interment allowance is denied.

2.  Entitlement to a non-service-connected burial allowance 
is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


